Per Curiam:
The first assignment of error set forth in the record of case on appeal is that the trial court erred in the finding of fact and conclusions of law .as contained in the judgment. This is a broadside assignment, and does not bring up for review the findings of fact or the sufficiency of the evidence to support the findings of fact. Indeed, while the appeal from the signing of the judgment constitutes an exception to the judgment, it raises two questions only (1) do the facts found support the judgment; and (2) does error of law appear upon the face of the record? A reading of the record indicates that the facts found support the judgment, and that error in law does not appear upon the face of the record.
Hence under authority of Burnsville v. Boone, 231 N.C. 577, 58 S.E. 2d 351, the judgment from which appeal is taken is
Affirmed.
Higgins, J., not sitting.